Citation Nr: 0723751	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-36 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran has presented new and material evidence 
to reopen a claim for service connection for a left eye 
defect of vision.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from April 1958 to 
March 1960, and from December 1961 to August 1962.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, finding that new and material evidence has not been 
submitted to reopen a claim for service connection for a left 
eye defect of vision.  

The veteran testified before a hearing officer at the RO in 
January 2006, and testified again before the undersigned 
Veterans Law Judge at a hearing conducted at the RO.  
Transcripts of these hearings are contained in the claims 
folder. 

By an October 2005 submission the veteran timely requested 
Decision Review Officer (DRO) review of his claim being 
appealed, prior to Board adjudication.  38 CFR § 3.2600 
(2006).  DRO review was afforded the veteran, as documented 
in an October 2005 statement of the case. 


FINDINGS OF FACT

1.  A May 1981 RO decision denied service connection for a 
left eye defect of vision, and an appeal of the claim was not 
timely perfected.  That was the last final decision, up to 
the present time, denying the veteran's claim for service 
connection for a left eye defect of vision.

2.  The evidence added to the record since the May 1981 RO 
decision denying service connection for a left eye defect of 
vision does not raise a reasonable possibility of 
substantiating the claim for service connection for a left 
eye defect of vision, nor does it, by itself or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claim.  This 
new evidence does not raise a reasonable possibility of 
substantiating the claim.  

CONCLUSION OF LAW

Evidence submitted since the May 1981 RO decision denying 
service connection for a left eye defect of vision is not new 
and material; thus, the claim may not be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303(c), 3.156(a), 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Such 
errors in timing or notice are not fatal to proper notice and 
development of the claim where such errors do not prejudice 
the interests of the claimant.  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The Board notes that the request to reopen a claim for 
service connection for a left eye defect of vision is denied 
as a matter of law, based on the absence of material dispute 
as to the relevant facts.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2007); 38 C.F.R. §  3.400 (2006).  Specifically, the 
veteran does not contend that some specific additional 
disability beyond defects of visual acuity resulted from 
corrective surgery performed in service, but rather only 
contends that the esotropia and hypotropia or other resulting 
defect of vision developed in service including as a result 
of eye surgery performed in service.  Thus, the veteran does 
not claim disability other a defect of visual acuity.  These 
are in this case congenital or developmental defects barred 
from service connection as a matter of law, and hence, 
absence a basis in law to support the claim, there is no 
reasonable possibility that additional notice and development 
assistance would further the claim.  38 U.S.C.A. § 5103A 
(a)(2); 38 C.F.R. §§ 3.156(a), 3.159, 3.303(c).  

Accordingly notice and development assistance pursuant to the 
VCAA need not be addressed further either with regard to 
whether new and material evidence has been submitted to 
reopen the claim, or with regard to the underlying claim for 
service connection.  

II.  Request to Reopen Claim for Service Connection
For a Left Eye Defect of Vision 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  Id.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  See Kightly 
v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New evidence to reopen a claim means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence to reopen a claim means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence to reopen a claim can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The veteran here contends that he has presented new and 
material evidence to reopen his claim for service connection 
for a left eye defect of vision, previously characterized as 
post-operative esotropia and hypotropia.  

The veteran's service medical records note that he had left 
esotropia of 60 prism diopters for distance since early 
childhood, as well as a left hypotropia of 11 prism diopters, 
with resulting esotropia of the left eye.  His report of 
medical history in May 1957, prior to service induction, 
noted that he had been wearing corrective lenses for the 
prior four years.  Further service medical records noted that 
strabismus (esotropia and hypotropia are both forms of 
strabismus) had been observed since he was six years of age.  
Corrective surgery was performed in September 1959, when 
further details of this condition were noted to include an 
anomalous retinal correspondence, with paramacular fixation 
of the left eye and underaction of the left eye inferior 
oblique muscle caused by an old paralysis of that muscle.  

The Board notes that the question of a presumption of 
soundness for defects, infirmities, or disorders not noted 
upon entrance into service was not previously addressed by 
the RO, because the conditions of the left eye for which the 
veteran was operated on in service were found to be 
congenital or developmental defects not subject to service 
connection, as discussed below.  Cf. 38 C.F.R. § 3.304(b) 
(presumption of soundness).

The evidence previously of record having shown these 
conditions to be congenital or developmental defects of the 
left eye, with only correction of those conditions in 
service, the RO in its May 1981 decision found that service 
connection was not warranted.  38 C.F.R. § 3.303(c).  In this 
regard, the Board notes that in the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.  

The Board duly notes that VA General Counsel Precedent 
Opinion has held, in pertinent part, that service connection 
may be granted for hereditary diseases, such as retinitis 
pigmentosa, which either first manifest during service or 
which preexisted service and progressed at an abnormally high 
rate during service. VAOPGCPREC 67-90 (July 18, 1990); 
VAOGCPREC 82-90 (July 18, 1990).  The Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M-21 was 
subsequently amended as a result of these opinions.  The 
amendments provided the following: Congenital or 
developmental defects are normally static conditions which 
are incapable of improvement or deterioration.  A disease, 
even one which is hereditary in origin, e.g., retinitis 
pigmentosa, polycystic kidney disease, sickle cell diseases 
and Huntington's disease (chorea), is usually capable of 
improvement or deterioration.  Service connection may be 
granted, if warranted, for diseases of congenital, 
developmental or familial (hereditary) origin which either 
first manifest themselves during service or which preexist 
service and progress at an abnormally high rate during 
service.  See VA Adjudication Manual M21-1, Part VI, Chapter 
7, § 7.01(g) (Mar. 20, 2002) (later rescinded and replaced by 
Adjudication Manual (Manual Rewrite), M21-1/MR, Part IV, 
Subpart ii, Chapter 2, Section B, Para. 7).  

However, here the veteran's left eye defect of vision for 
which he claims service connection is not within this 
category of hereditary disease subject to service connection 
based on first manifestation and worsening in service.  
Rather, his conditions are are hereditary or developmental 
conditions, which, under 38 C.F.R. § 3.303(c), are not 
subject to service connection even though refractive errors 
of the eye do tend to not remain static.  It is for this 
reason that 38 C.F.R. § 3.303(c) specifically lists 
refractive errors of the eye as not being disabilities under 
VA law.  Hence, such refractive error changes cannot be a 
basis for supporting service connection, or for reopening the 
veteran's service connected claim.  The veteran's left eye 
defect of vision is within this categorical exception of 
congenital or developmental defects not subject to service 
connection, and additional conditions which may be cognizable 
as disease or disability subject to service connection under 
VA law have neither been claimed or alleged with any adequate 
specificity to identify such a disease or disability, nor 
shown by the evidentiary record.  

The Board notes that the usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will also not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1).  Hence, the 
mere corrective surgery in service, without complications 
causative of other disorder, cannot be a basis of service 
connection.  

In his September 2005 notice of disagreement, the veteran 
informed of recent VA treatment with prescribed corrective 
glasses, as supportive of his claim.  Obtained VA treatment 
records do not reflect treatment for an eye disorder.  
However, the private medical records obtained in September 
2004 include records of optometric treatment dated between 
1995 and 2004, and reflect findings of refractive error and 
astigmatism.  Obtained records from a private treating 
physician also note complaints of diplopia at times.  As 
noted, refractive error of the eyes and congenital defects of 
vision are not considered disabilities subject to 
service connection, and hence evidence of such a refractive 
error or other defect of vision, of itself, is not evidence 
of current a disability to support a claim for service 
connection for an eye disorder.  38 C.F.R. § 3.303(c).  

To the extent the veteran here seeks to reopen his claim 
based on his continued assertion that his congenital or 
developmental defects of esotropia and hypotropia developed 
in service, or based on a further assertion that current 
correctible refractive errors constitute disability for which 
he seeks service connection, he does not present a claim for 
a disability under VA law cognizable for service connection.  
38 C.F.R. § 3.303(c).  There can be no basis to reopen the 
claim under 38 C.F.R. § 3.156(a) if there is no basis for the 
claim under the law.  

In testimony before the undersigned, the veteran asserted 
that his double vision started in service in 1959, calling 
attention to a September 22, 1959, service medical record, 
and he alternatively asserts that he had some unspecified 
aggravation or additional problems as a result of his in-
service eye surgery.  However, as already discussed, these 
congenital or developmental defects of vision are not subject 
to service connection, and a showing must be made of some 
additional disability subject to service connection to 
support the claim.  These assertions are not cognizable 
evidence of additional medical conditions subject to service 
connection, and hence cannot serve to reopen the claim on 
that basis.  Lay persons are not competent to offer medical 
opinions; where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Service 
medical records were of record and considered at the time of 
the last prior final denial of the claim in May 1981, and 
hence are not new.  As discussed, the veteran's visual 
defects are not diseases or disabilities which may be the 
subject of service connection, and hence his testimony or 
contentions addressing these visual defects cannot serve to 
reopen the claim.  

In his April 2004 submitted request to reopen his claim, he 
asserted that there was some loss of muscle as a result of 
the surgery.  However, he has presented no medical evidence 
to support this assertion.  He reported at the July 2006 
hearing that he would be submitting a statement by a medical 
professional, but no such statement has been forthcoming.  
Again, the veteran's lay assertion as to the medical question 
of additional medical disability resulting from the surgery, 
is not cognizable to support the claim.  Espiritu, supra.  

Thus, the veteran has presented no new evidence that may be 
cognizable to support the proposition that he suffered 
disease or disability in service which may be subject to 
service connection, to include additional medical disability 
as a result of the ameliorative surgery performed in service.  
To the extent the submitted medical evidence is new, it only 
establishes the presence of the veteran's defects of vision, 
which are not cognizable as disabilities under VA law.  
38 C.F.R. § 3.303(c).  Hence, VA law precludes that new 
evidence from being supportive of the claim for service 
connection for an eye disorder.  In essence, the Board 
believes that this is a case in which the law and not the 
evidence is dispositive, and thus, that the appeal must be 
terminated because of the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Absent new 
evidence supportive of a claim cognizable under the law, the 
claim cannot be reopened.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having not been submitted, the 
claim for service connection for a left eye defect of vision 
is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


